Title: To George Washington from William Shepard, 28 November 1782
From: Shepard, William
To: Washington, George


                  
                     Sir
                      Novr 28th 1782
                  
                  I percieve by the late resolve of Congress, and by your Excellency’s orders of yesterday, that the senior Officers although arranged to continue in service, have leave to retire, if the reasons offered by them are approved by your Excellency.
                  It has ever been my intention to continue in service till the close of the war.  The only reason I have to alter this intention is the hard treatment I have received from the Honorable Congress, in depriving me of that right of promotion to which I think myself justly intitled.  Your Excellency well knows that several Officers in the southern States who were junior to me, have been promoted; some of whom were only Majors & Captains when I commanded a Regiment.  This I patiently put up with, as I supposed that Congress would do me equal justice whenever a vacancy should happen for me in the Massachusetts line. but I find myself disappointed.
                  I flatter myself that this reason will appear sufficient to your Excellency to grant me leave to retire from service on the principles which Congress have established.
                  I am persuaded your Excellency would entertain a despicaple opinion of any Officer who should wish to continue in service when placed in a situation similar to mine.  I have the honor to be your Excellencys most obedt & most hume Servt
                  
                     Wm Shepard Colo.
                     4th Massts Regt.
                  
               